 PANORAMAAIR TOURPanoramaAir Tour,Inc. and Hawaii Pilots Associa-tion, Petitioner.Case 37-RC-1813June 8, 1973DECISION AND DIRECTION OF ELECTIONBY MEMBERS JENKINS,KENNEDY,AND PENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Dennis R. MacCar-thy. Following the hearing, the case was transferred tothe National Labor Relations Board in Washington,D.C., for decision pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tions and Statements of Procedure, Series 8, asamended. Thereafter, the Employer filed a brief.Pursuant to the provisions of Section 8(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in the case,' the Boardfinds:1.The Employer is a Hawaii corporation andmaintains its principal place of business in Honolulu.It is engaged in the transportation of passengers byairplane solely within the Hawaiian islands. Duringthe year 1972, the Employer received gross revenue inexcess of $500,000. During the same period, it pur-chased materials and supplies valued in excess of$50,000 which was shipped to the Employer frompoints outside the State of Hawaii. The Employer hasbeen certified as an air taxi/commercial operator bythe Federal Aviation Administration of the U.S. De-partment of Transportation.The Employer moved to dismiss the petition on theground that it is a common carrier by air engaged ininterstate commerce within the meaning of the Rail-way Labor Act,' and therefore this Board is withoutjurisdiction. Because of the nature of the issue pre-1 Subsequent to the hearing herein, the Employerand the Petitioner en-tered into a stipulation containing certain commerce data.2Title 11 ofthe RailwayLaborAct extends the coverage of that Act to"every common carrier by air engaged in interstate or foreign commerceand every air pilot or other person who performs any work as an employee11... of suchcarrier... .45sented, we requested, as we have in other cases,' theNational Mediation Board (the agency primarily vest-ed with jurisdiction over air carriers under the Rail-way Labor Act) to study the record in this case anddetermine the applicability of the Railway Labor Actto this Employer. We have been administratively ad-vised by the National Mediation Board that:The NMB has reviewed the transcript, exhibitsand brief submitted in your case 37-RC-1813and has concluded that Panorama Air Tour en-gages solely in intrastate air transportation andthus does not meet the statutory definition inSection 201, Title II of the Railway Labor Act.In view of the conclusion of the National Media-tion Board, this Board may assert jurisdiction over theEmployer if its operations satisfy this Board's jurisdic-tional standards 4 It is apparent that the Employer'sannual out-of-state purchases in excess of $50,000 es-tablishes legal jurisdiction; and its annual gross reve-nue of $500,000 satisfies the relevant standard for theassertion of jurisdiction over passenger transit sys-tems.5Accordingly, we hereby deny the motion todismiss the petition and find that the Employer isengaged in commerce within the meaning of the Actand that it will effectuate the policies of the Act toassert jurisdiction herein.2.The Petitioner is a labor organization within themeaning of the Act and claims to represent certainemployees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.4.The parties stipulated, and we find, that the fol-lowing employees constitute a unit appropriate forpurposes of collective bargaining within the meaningof Section 9(b) of the Act:All employees of the Employer employed as pi-lots in the State of Hawaii, excluding mechanics,office clerical employees, professional employ-ees,confidentialemployees,guards and/orwatchmen, and supervisors as defined in the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]3 SeeLynch Flying Service, Inc,166 NLRB 961,Voyager 1000, a Corpora-tion,202 NLRB No 1324Air California,170 NLRB 185Air California, supra, Charleston Transit Company,123 NLRB 1296.204 NLRB No. 22